I agree with what is said in the foregoing further opinion. However, upon further considering this case and studying the *Page 126 
exhaustive brief on motion for rehearing, I think the opinion first promulgated is erroneous in holding that none of the charges constituting extreme cruelty in law were sustained by the evidence.
Further study of the record has convinced me that the cumulative effect of defendant's course of conduct, as shown by evidence which it was within the province of the trial court to believe, was such as to defeat the proper and legitimate objects of marriage and constituted cruel and inhuman treatment within the meaning of our statute so as to support the findings of the trial court. Compare Pearson v. Pearson, 172 Or. 88,  139 P.2d 564.